 Case 1:18-cv-00599-CFC Document 41 Filed 02/12/19 Page 1 of 5 PageID #: 934




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

ICEUTICA PTY LTD and
IROKO PHARMACEUTICALS, LLC,

       Plaintiffs,

       v.                                         C.A. No. 18-599-CFC

NOVITIUM PHARMA LLC

       Defendant.                                 PUBLIC VERSION


            LETTER TO THE HONORABLE COLM F. CONNOLLY
      FROM MARTINA TYREUS HUFNAL REGARDING DISCOVERY DISPUTE

 Ron F. Vogel                                     FISH & RICHARDSON P.C.
 Fish & Richardson P.C.                           Martina Tyreus Hufnal (#4771)
 601 Lexington Ave, 52nd Floor                    Grayson P. Sundermeir (#6517)
 New York, NY 10022                               Fish & Richardson P.C.
 Phone: (212) 641-2309                            222 Delaware Ave., 17th Floor
 Fax: (212) 258-2291                              Wilmington, DE 19801
 rvogel@fr.com                                    Phone: (302) 652-5070
                                                  Fax: (302) 652-0607
 W. Chad Shear (#5711)                            hufnal@fr.com
 Megan A. Chacon                                  sundermeir@fr.com
 Fish & Richardson P.C.
 12390 El Camino Real
 San Diego, CA 92130                              Attorneys for Plaintiffs
 Phone: (858) 678-5070
 Fax: (858) 678-5099
 shear@fr.com
 chacon@fr.com




Dated: February 5, 2019

cc: All Counsel of Record (via electronic Mail)
 Case 1:18-cv-00599-CFC Document 41 Filed 02/12/19 Page 2 of 5 PageID #: 935


Dear Judge Connolly,

    Plaintiffs iCeutica Pty Ltd and Iroko Pharmaceuticals, LLC requested a discovery dispute
hearing, currently scheduled for February 7, 2019, to address one issue: Novitium Pharma LLC’s
(“Novitium’s”) refusal to produce documents and information relevant to Plaintiffs’ infringement
case. Despite not disputing the relevance of the emails, internal presentations, and other
documents sought, Novitium refuses to produce these documents, citing only the burden on
Novitium from having to do so. It was Novitium’s choice to pursue a generic version of Plaintiffs’
product, submit an ANDA certifying under 21 U.S.C. § 355(b)(2)(A)(iv), and serve Plaintiffs with
a Paragraph IV Letter, initiating this lawsuit. It cannot now deprive Plaintiffs of the documents
necessary to pursue the litigation. Novitium’s refusal to produce emails and other ESI is contrary
to the case law, unreasonable, and highly prejudicial to Plaintiffs’ ability to prove their case.
    Relevant Background. The parties have had extensive back and forth on this issue. Below is
a summary of the key events on the timeline leading up to the current discovery dispute.
     Aug. 20, 2018: Plaintiffs served Requests for Production (“RFPs”) on Novitium. See Ex.
      A, Plaintiffs’ First Set of Requests for Production of Documents and Things.
     Sept. 19, 2018: Novitium served its Responses to the RFPs, refusing to produce any
      documents other than its ANDA. See Ex. B, Novitium’s Response to Plaintiffs’ RFPs.
        In General Objection No. 20, Novitium specifically refused to search for emails or other
           ESI on the basis that doing so would be “unreasonably burdensome … where the
           burden, cost, and/or expense of such production outweighs the likelihood that relevant
           information will be retrieved.”
        In its response to 36 of the RFPs, Novitium stated that production of its ANDA alone
           was sufficient. See id. at RFP Nos. 1, 3, 6-11, 13-14, 16-18, 20, 24-35, 38, 40, 42-47,
           and 50-51.
        For another 12 of the RFPs, Novitium categorically refused to search for any responsive
           documents. See id. at RFP Nos. 5, 15, 19, 21-22, 36, 37, 39, 48-49, and 52-53.
     Oct. 19, 2018: Plaintiffs wrote Novitium explaining that the ANDA is not sufficient at least
      because it does not address all the claim limitations, explained the relevance of emails and
      other ESI, and cited case law supporting Plaintiffs’ request for additional documents. See
      Ex. C, Letter to Burgy from Vogel.
     Nov. 2, 2018: The parties met and conferred. Novitium suggested that it may be willing to
      produce documents besides the ANDA but otherwise complained of the breadth of
      Plaintiffs’ RFPs given the issues in the case. See Ex. D, Letter to Camposanto from Vogel,
      Nov. 7, 2018, at 2. Plaintiffs requested that Novitium set out its concerns about the scope
      of Plaintiffs’ requests in writing so that Plaintiffs could consider narrowing the requests. Id.
      Plaintiffs again described the relevance of the information sought and the impropriety of
      Novitium’s refusal to produce emails and other ESI. See id.at 1-3.
     Nov. 16, 2018: Plaintiffs served Novitium with Requests for Admission (“RFAs”) in an
      attempt to streamline the issues in this case. See Ex. E, Plaintiff’s First Set of RFAs (Nos.
      1-36). Novitium denied 26 of the 36 RFAs, including, for example, all RFAs directed to
      particle size and pharmacokinetic claim limitations. See Ex. F, Novitium’s Responses and
      Objections to Plaintiff’s RFAs. In short, the scope of the case was not narrowed.
     Nov. 27, 2018: In an effort to avoid further dispute, Plaintiffs, on their own initiative,
      proposed narrowing revisions to nine RFPs. See Ex. G, Letter from Vogel to Camposanto.




                                                 1
Case 1:18-cv-00599-CFC Document 41 Filed 02/12/19 Page 3 of 5 PageID #: 936
    Case 1:18-cv-00599-CFC Document 41 Filed 02/12/19 Page 4 of 5 PageID #: 937


an equivalence analysis, and potentially shed light on what Novitium thinks is or is not proper for
expert discovery. Similarly, emails and internal presentations on target markets and forecasts are
relevant to a potential injunction, if Novitium were to launch at risk, and Plaintiffs’ inducement
claims. Again, Novitium concedes that emails and other ESI are can be relevant. See Ex. M.
Novitium has already agreed to produce lab notebooks, though Novitium’s production so far has
been limited. Plaintiffs reviewed the lab notebooks and still are missing the potentially relevant
information described above. See Ex. N. In cases like this, where an ANDA (and laboratory
notebooks) do not directly address every issue of infringement, courts are “directed to consider the
ANDA itself . . . and other pertinent evidence provided by the parties. . . .” See Glaxo, 110 F.3d
at 1570; (emphasis added); Ferring B.V. v. Watson Labs., Inc-Fla., 764 F.3d 1382, 1387-88 (Fed.
Cir. 2014). Here, Plaintiffs are simply asking for the discovery to explore what may or may not
be ultimately relevant to the case.

Novitium’s Only Response Is That Document Production Would Be “Unduly Burdensome.”
Novitium has provide no authority or explanation for its refusal to produce the requested
documents. Novitium must show that the burden outweighs the benefit of the sought after
discovery. See Medicis Pharm. Corp. v. Actavis Med. Atl. LLC, 282 F.R.D. 396, 396-98 (D. Del.
2012). Novitium cannot persuasively assert that their burden in searching for email (for example)
is undue. First, the normal practice in litigation, including Hatch Waxman litigation, is to err on
the side of allowing discovery. See AbbVie Inc., 2018 U.S. Dist. LEXIS 86434, at *3-4. Second,
as of December 12th, Novitium did not even know what was in its email.1 Third, the parties have
not yet discussed potential search terms, rendering Novitium’s claim of burden merely speculative.
Fourth, Plaintiffs have endeavored to work to reasonably narrow the scope of the production,
without any reciprocation from Novitium.
    Novitium’s only proposal is to wait until Plaintiffs show a need for additional information after
reviewing Novitium’s lab notebooks and testing Novitium’s product samples. See Ex. J; Ex. M.
Plaintiffs have reviewed the lab notebooks and, as explained to Novitium (see Ex. N), they are
insufficient. Yet, Novitium has not agreed to produce anything else. Testing is, of course, an
option for Plaintiffs to prove infringement during expert discovery. But it is by no means required
during fact discovery. Fundamentally, as shown by the timeline set out above, a piecemeal
approach to discovery is inefficient and prejudicial. The deadline for document production has
been already extended once and the extended deadline has passed. The end of fact discovery is
approximately two months away, and Plaintiffs cannot effectively conduct depositions without all
relevant materials. Novitium’s approach turns the process on its head: Plaintiffs should be allowed
discovery into relevant issues through the normal course of propounding relevant requests for
production and not be forced to blindly guess what Novitium might or might not have.
    Ultimately, Novitium invites this Court to condone a defendant’s ability to withhold relevant
information on the basis that it simply does not want to search for it. Novitium’s unilateral actions
significantly hamstring Plaintiffs’ ability to meet their burden to prove infringement. Plaintiffs
respectfully request that this Court order the production of responsive emails and other ESI.2


1
  Notably, Novitium sought to use the parties’ lack of knowledge as a sword, asserting that
because Plaintiffs do not know what information exists in Novitium’s emails or ESI, Plaintiffs
had no meaningful basis to assert their relevance.
2
  If required to produce ESI, Novitium will also need to provide initial disclosures pursuant to
Paragraph 3 of the District of Delaware Default Standard for Discovery.


                                                 3
 Case 1:18-cv-00599-CFC Document 41 Filed 02/12/19 Page 5 of 5 PageID #: 938


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

ICEUTICA PTY LTD and
IROKO PHARMACEUTICALS, LLC,

       Plaintiffs,

       v.                                           C.A. No. 18-599-CFC

NOVITIUM PHARMA LLC

       Defendant.



                                 AVERMENT OF COUNSEL

       I, Martina Tyreus Hufnal, pursuant to Paragraph 5 of the Court’s Scheduling Order (D.I.

31), hereby aver that counsel for Plaintiffs iCeutica Pty Ltd. and Iroko Pharmaceuticals, LLC and

Defendant Novitium Pharma LLC have made reasonable efforts to reach agreement on the

matters set forth in this LETTER TO THE HONORABLE COLM F. CONNOLLY FROM

MARTINA TYREUS HUFNAL REGARDING DISCOVERY DISPUTE, including oral

communications involving Delaware counsel for both parties.



 /s/ Martina Tyreus Hufnal
 Martina Tyreus Hufnal (#4771)
